EXHIBIT 10.20

 

GUARANTEE AGREEMENT

 

COMMERCIAL CAPITAL BANCORP, INC.

 

Dated as of September 25, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS AND INTERPRETATION     

SECTION 1.1

  

Definitions and Interpretation.

   1      ARTICLE II           POWERS, DUTIES AND RIGHTS OF THE GUARANTEE
TRUSTEE     

SECTION 2.1

  

Powers and Duties of the Guarantee Trustee.

   4

SECTION 2.2

  

Certain Rights of the Guarantee Trustee.

   6

SECTION 2.3

  

Not Responsible for Recitals or Issuance of Guarantee.

   7

SECTION 2.4

  

Events of Default; Waiver.

   7

SECTION 2.5

  

Events of Default; Notice.

   8      ARTICLE III           THE GUARANTEE TRUSTEE     

SECTION 3.1

  

The Guarantee Trustee; Eligibility.

   8

SECTION 3.2

  

Appointment, Removal and Resignation of the Guarantee Trustee.

   9      ARTICLE IV           GUARANTEE     

SECTION 4.1

  

Guarantee.

   9

SECTION 4.2

  

Waiver of Notice and Demand.

   10

SECTION 4.3

  

Obligations Not Affected.

   10

SECTION 4.4

  

Rights of Holders.

   11

SECTION 4.5

  

Guarantee of Payment.

   11

SECTION 4.6

  

Subrogation.

   11

SECTION 4.7

  

Independent Obligations.

   12

SECTION 4.8

  

Enforcement.

   12      ARTICLE V           LIMITATION OF TRANSACTIONS; SUBORDINATION     

SECTION 5.1

  

Limitation of Transactions.

   12

SECTION 5.2

  

Ranking.

   13

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     ARTICLE VI           TERMINATION     

SECTION 6.1

  

Termination.

   13      ARTICLE VII           INDEMNIFICATION     

SECTION 7.1

  

Exculpation.

   13

SECTION 7.2

  

Indemnification.

   14

SECTION 7.3

  

Compensation; Reimbursement of Expenses.

   15      ARTICLE VIII           MISCELLANEOUS     

SECTION 8.1

  

Successors and Assigns.

   15

SECTION 8.2

  

Amendments.

   16

SECTION 8.3

  

Notices.

   16

SECTION 8.4

  

Benefit.

   16

SECTION 8.5

  

Governing Law.

   16

SECTION 8.6

  

Counterparts.

   17

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

 

This GUARANTEE AGREEMENT (the “Guarantee”), dated as of September 25, 2003, is
executed and delivered by Commercial Capital Bancorp, Inc., a savings and loan
holding company incorporated in Nevada (the “Guarantor”), and Wilmington Trust
Company, a Delaware banking corporation, as trustee (the “Guarantee Trustee”),
for the benefit of the Holders (as defined herein) from time to time of the
Capital Securities (as defined herein) of CCB Capital Trust IV, a Delaware
statutory trust (the “Issuer”).

 

WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of September 25, 2003, among the trustees named therein
of the Issuer, Commercial Capital Bancorp, Inc., as sponsor, and the Holders
from time to time of undivided beneficial interests in the assets of the Issuer,
the Issuer is issuing on the date hereof securities, having an aggregate
liquidation amount of $7,500,000, designated in the Declaration as MMCapSSM (the
“Capital Securities”); and

 

WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the purchase by each Holder of the Capital
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1 Definitions and Interpretation.

 

In this Guarantee, unless the context otherwise requires:

 

(a) capitalized terms used in this Guarantee but not defined in the preamble
above have the respective meanings assigned to them in this Section 1.1;

 

(b) a term defined anywhere in this Guarantee has the same meaning throughout;

 

(c) all references to “the Guarantee” or “this Guarantee” are to this Guarantee
as modified, supplemented or amended from time to time;

 

(d) all references in this Guarantee to Articles and Sections are to Articles
and Sections of this Guarantee, unless otherwise specified;

 

(e) terms defined in the Declaration as of the date of execution of this
Guarantee have the same meanings when used in this Guarantee, unless otherwise
defined in this Guarantee or unless the context otherwise requires; and

 



--------------------------------------------------------------------------------

(f) a reference to the singular includes the plural and vice versa.

 

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

 

“Common Securities” has the meaning specified in the Declaration.

 

“Corporate Trust Office” means the office of the Guarantee Trustee at which at
any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of the execution of this Guarantee shall be Rodney Square North,
1100 North Market Street, Wilmington, DE 19890-0001.

 

“Covered Person” means any Holder of Capital Securities.

 

“Debenture Issuer” means Commercial Capital Bancorp, Inc. or any successor
entity resulting from any consolidation, amalgamation, merger or other business
combination, in its capacity as issuer of the Debentures.

 

“Debentures” means the junior subordinated debentures of the Debenture Issuer
that are designated in the Indenture as the “Floating Rate Junior Subordinated
Debt Securities due 2033” and held by the Institutional Trustee (as defined in
the Declaration) of the Issuer.

 

“Event of Default” has the meaning set forth in Section 2.4.

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by the Issuer: (i) any accrued and unpaid Distributions (as defined in the
Declaration) which are required to be paid on such Capital Securities to the
extent the Issuer has funds available in the Property Account (as defined in the
Declaration) therefor at such time, (ii) the price payable upon the redemption
of any Capital Securities to the extent the Issuer has funds available in the
Property Account therefor at such time, with respect to any Capital Securities
that are (1) called for redemption by the Issuer or (2) mandatorily redeemed by
the Issuer, in each case, in accordance with the terms of such Capital
Securities, and (iii) upon a voluntary or involuntary liquidation, dissolution,
winding-up or termination of the Issuer (other than in connection with the
distribution of Debentures to the Holders of the Capital Securities in exchange
therefor as provided in the Declaration), the lesser of (a) the aggregate of the
liquidation amount of the Capital Securities and all accrued and unpaid
Distributions on the Capital Securities to the date of payment, to the extent
the Issuer has funds available in the Property Account therefor at such time,
and (b) the amount of assets of the Issuer remaining available for distribution
to Holders in liquidation of the Issuer after satisfaction of liabilities to
creditors of the Issuer as required by applicable law (in either case, the
“Liquidation Distribution”).

 

“Guarantee Trustee” means Wilmington Trust Company, until a Successor Guarantee
Trustee has been appointed and has accepted such appointment pursuant to the
terms of this Guarantee and thereafter means each such Successor Guarantee
Trustee.

 

“Holder” means any Person in whose name any Capital Securities are registered on
the books and records of the Issuer; provided, however, that, in determining
whether the

 

2



--------------------------------------------------------------------------------

holders of the requisite percentage of Capital Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor.

 

“Indemnified Person” means the Guarantee Trustee (including in its individual
capacity), any Affiliate of the Guarantee Trustee, or any officers, directors,
shareholders, members, partners, employees, representatives, nominees,
custodians or agents of the Guarantee Trustee.

 

“Indenture” means the Indenture, dated as of September 25, 2003, between the
Debenture Issuer and Wilmington Trust Company, not in its individual capacity
but solely as trustee, and any indenture supplemental thereto pursuant to which
the Debentures are to be issued to the Institutional Trustee of the Issuer.

 

“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein.

 

“Majority in liquidation amount of the Capital Securities” means Holder(s) of
outstanding Capital Securities, voting together as a class, but separately from
the holders of Common Securities, of more than 50% of the aggregate liquidation
amount (including the amount that would be paid upon the redemption, liquidation
or otherwise on the date upon which the voting percentages are determined, plus
unpaid Distributions accrued thereon to such date) of all Capital Securities
then outstanding.

 

“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer, other than obligations of the
Issuer to pay to holders of any Trust Securities the amounts due such holders
pursuant to the terms of the Trust Securities.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Authorized Officer of such Person. Any Officer’s Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Guarantee shall include:

 

(a) a statement that such officer signing the Officer’s Certificate has read the
covenant or condition and the definitions relating thereto;

 

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officer’s Certificate;

 

(c) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether, in the opinion of such officer, such condition or
covenant has been complied with.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust,

 

3



--------------------------------------------------------------------------------

unincorporated association, or government or any agency or political subdivision
thereof, or any other entity of whatever nature.

 

“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
within the Corporate Trust Office of the Guarantee Trustee with direct
responsibility for the administration of any matters relating to this Guarantee,
including any vice president, any assistant vice president, any secretary, any
assistant secretary, the treasurer, any assistant treasurer, any trust officer
or other officer of the Corporate Trust Office of the Guarantee Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also means, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of that
officer’s knowledge of and familiarity with the particular subject.

 

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 3.1.

 

“Trust Securities” means the Common Securities and the Capital Securities.

 

ARTICLE II

 

POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE

 

SECTION 2.1 Powers and Duties of the Guarantee Trustee.

 

(a) This Guarantee shall be held by the Guarantee Trustee for the benefit of the
Holders of the Capital Securities, and the Guarantee Trustee shall not transfer
this Guarantee to any Person except a Holder of Capital Securities exercising
his or her rights pursuant to Section 4.4 (b) or to a Successor Guarantee
Trustee on acceptance by such Successor Guarantee Trustee of its appointment to
act as Successor Guarantee Trustee. The right, title and interest of the
Guarantee Trustee shall automatically vest in any Successor Guarantee Trustee,
and such vesting and cessation of title shall be effective whether or not
conveyancing documents have been executed and delivered pursuant to the
appointment of such Successor Guarantee Trustee.

 

(b) If an Event of Default actually known to a Responsible Officer of the
Guarantee Trustee has occurred and is continuing, the Guarantee Trustee shall
enforce this Guarantee for the benefit of the Holders of the Capital Securities.

 

(c) The Guarantee Trustee, before the occurrence of any Event of Default and
after the curing or waiving of all Events of Default that may have occurred,
shall undertake to perform only such duties as are specifically set forth in
this Guarantee, and no implied covenants shall be read into this Guarantee
against the Guarantee Trustee. In case an Event of Default has occurred (that
has not been cured or waived pursuant to Section 2.4(b)) and is actually known
to a Responsible Officer of the Guarantee Trustee, the Guarantee Trustee shall
exercise such of the rights and powers vested in it by this Guarantee, and use
the same degree of care and skill in its exercise thereof, as a prudent person
would exercise or use under the circumstances in the conduct of his or her own
affairs.

 

4



--------------------------------------------------------------------------------

(d) No provision of this Guarantee shall be construed to relieve the Guarantee
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith, except that:

 

(i) prior to the occurrence of any Event of Default and after the curing or
waiving of all Events of Default that may have occurred:

 

(A) the duties and obligations of the Guarantee Trustee shall be determined
solely by the express provisions of this Guarantee, and the Guarantee Trustee
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Guarantee, and no implied covenants or
obligations shall be read into this Guarantee against the Guarantee Trustee; and

 

(B) in the absence of bad faith on the part of the Guarantee Trustee, the
Guarantee Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Guarantee Trustee and conforming to the requirements
of this Guarantee; but in the case of any such certificates or opinions
furnished to the Guarantee Trustee, the Guarantee Trustee shall be under a duty
to examine the same to determine whether or not on their face they conform to
the requirements of this Guarantee;

 

(ii) the Guarantee Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Guarantee Trustee, unless it shall be
proved that such Responsible Officer of the Guarantee Trustee or the Guarantee
Trustee was negligent in ascertaining the pertinent facts upon which such
judgment was made;

 

(iii) the Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the written
direction of the Holders of a Majority in liquidation amount of the Capital
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Guarantee Trustee, or exercising any trust or
power conferred upon the Guarantee Trustee under this Guarantee; and

 

(iv) no provision of this Guarantee shall require the Guarantee Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if the Guarantee Trustee shall have reasonable grounds for believing
that the repayment of such funds is not reasonably assured to it under the terms
of this Guarantee, or security and indemnity, reasonably satisfactory to the
Guarantee Trustee, against such risk or liability is not reasonably assured to
it.

 

5



--------------------------------------------------------------------------------

SECTION 2.2 Certain Rights of the Guarantee Trustee.

 

(a) Subject to the provisions of Section 2.1:

 

(i) The Guarantee Trustee may conclusively rely, and shall be fully protected in
acting or refraining from acting upon, any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties.

 

(ii) Any direction or act of the Guarantor contemplated by this Guarantee shall
be sufficiently evidenced by an Officer’s Certificate.

 

(iii) Whenever, in the administration of this Guarantee, the Guarantee Trustee
shall deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Guarantee Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officer’s Certificate of the
Guarantor which, upon receipt of such request, shall be promptly delivered by
the Guarantor.

 

(iv) The Guarantee Trustee shall have no duty to see to any recording, filing or
registration of any instrument or other writing (or any rerecording, refiling or
reregistration thereof).

 

(v) The Guarantee Trustee may consult with counsel of its selection, and the
advice or opinion of such counsel with respect to legal matters shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with such
advice or opinion. Such counsel may be counsel to the Guarantor or any of its
Affiliates and may include any of its employees. The Guarantee Trustee shall
have the right at any time to seek instructions concerning the administration of
this Guarantee from any court of competent jurisdiction.

 

(vi) The Guarantee Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Guarantee at the request or direction of
any Holder, unless such Holder shall have provided to the Guarantee Trustee such
security and indemnity, reasonably satisfactory to the Guarantee Trustee,
against the costs, expenses (including attorneys’ fees and expenses and the
expenses of the Guarantee Trustee’s agents, nominees or custodians) and
liabilities that might be incurred by it in complying with such request or
direction, including such reasonable advances as may be requested by the
Guarantee Trustee; provided, however, that nothing contained in this Section
2.2(a)(vi) shall be taken to relieve the Guarantee Trustee, upon the occurrence
of an Event of Default, of its obligation to exercise the rights and powers
vested in it by this Guarantee.

 

(vii) The Guarantee Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit.

 

6



--------------------------------------------------------------------------------

(viii) The Guarantee Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents,
nominees, custodians or attorneys, and the Guarantee Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder.

 

(ix) Any action taken by the Guarantee Trustee or its agents hereunder shall
bind the Holders of the Capital Securities, and the signature of the Guarantee
Trustee or its agents alone shall be sufficient and effective to perform any
such action. No third party shall be required to inquire as to the authority of
the Guarantee Trustee to so act or as to its compliance with any of the terms
and provisions of this Guarantee, both of which shall be conclusively evidenced
by the Guarantee Trustee’s or its agent’s taking such action.

 

(x) Whenever in the administration of this Guarantee the Guarantee Trustee shall
deem it desirable to receive instructions with respect to enforcing any remedy
or right or taking any other action hereunder, the Guarantee Trustee (A) may
request instructions from the Holders of a Majority in liquidation amount of the
Capital Securities, (B) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received and (C) shall be
protected in conclusively relying on or acting in accordance with such
instructions.

 

(xi) The Guarantee Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Guarantee.

 

(b) No provision of this Guarantee shall be deemed to impose any duty or
obligation on the Guarantee Trustee to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal or in which the Guarantee Trustee shall be
unqualified or incompetent in accordance with applicable law to perform any such
act or acts or to exercise any such right, power, duty or obligation. No
permissive power or authority available to the Guarantee Trustee shall be
construed to be a duty.

 

SECTION 2.3 Not Responsible for Recitals or Issuance of Guarantee.

 

The recitals contained in this Guarantee shall be taken as the statements of the
Guarantor, and the Guarantee Trustee does not assume any responsibility for
their correctness. The Guarantee Trustee makes no representation as to the
validity or sufficiency of this Guarantee.

 

SECTION 2.4 Events of Default; Waiver.

 

(a) An “Event of Default” under this Guarantee will occur upon the failure of
the Guarantor to perform any of its payment or other obligations hereunder.

 

(b) The Holders of a Majority in liquidation amount of the Capital Securities
may, voting or consenting as a class, on behalf of the Holders of all of the
Capital Securities,

 

7



--------------------------------------------------------------------------------

waive any past Event of Default and its consequences. Upon such waiver, any such
Event of Default shall cease to exist, and shall be deemed to have been cured,
for every purpose of this Guarantee, but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.

 

SECTION 2.5 Events of Default; Notice.

 

(a) The Guarantee Trustee shall, within 90 days after the occurrence of an Event
of Default, transmit by mail, first class postage prepaid, to the Holders of the
Capital Securities, notices of all Events of Default actually known to a
Responsible Officer of the Guarantee Trustee, unless such defaults have been
cured before the giving of such notice, provided, however, that the Guarantee
Trustee shall be protected in withholding such notice if and so long as a
Responsible Officer of the Guarantee Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders of the Capital
Securities.

 

(b) The Guarantee Trustee shall not be charged with knowledge of any Event of
Default unless the Guarantee Trustee shall have received written notice thereof
from the Guarantor or a Holder of the Capital Securities, or a Responsible
Officer of the Guarantee Trustee charged with the administration of this
Guarantee shall have actual knowledge thereof.

 

ARTICLE III

 

THE GUARANTEE TRUSTEE

 

SECTION 3.1 The Guarantee Trustee; Eligibility.

 

(a) There shall at all times be a Guarantee Trustee which shall:

 

(i) not be an Affiliate of the Guarantor; and

 

(ii) be a corporation or national association organized and doing business under
the laws of the United States of America or any state thereof or of the District
of Columbia, or Person authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least 50 million U.S.
dollars ($50,000,000), and subject to supervision or examination by federal,
state or District of Columbia authority. If such corporation or national
association publishes reports of condition at least annually, pursuant to law or
to the requirements of the supervising or examining authority referred to above,
then, for the purposes of this Section 3.1(a)(ii), the combined capital and
surplus of such corporation or national association shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

 

(b) If at any time the Guarantee Trustee shall cease to be eligible to so act
under Section 3.1(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set forth in Section 3.2(c).

 

(c) If the Guarantee Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Guarantee
Trustee shall

 

8



--------------------------------------------------------------------------------

either eliminate such interest or resign to the extent and in the manner
provided by, and subject to, this Guarantee.

 

SECTION 3.2 Appointment, Removal and Resignation of the Guarantee Trustee.

 

(a) Subject to Section 3.2(b), the Guarantee Trustee may be appointed or removed
without cause at any time by the Guarantor except during an Event of Default.

 

(b) The Guarantee Trustee shall not be removed in accordance with Section 3.2(a)
until a Successor Guarantee Trustee has been appointed and has accepted such
appointment by written instrument executed by such Successor Guarantee Trustee
and delivered to the Guarantor.

 

(c) The Guarantee Trustee appointed to office shall hold office until a
Successor Guarantee Trustee shall have been appointed or until its removal or
resignation. The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Guarantor, which resignation shall not
take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by an instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Guarantor and the resigning Guarantee
Trustee.

 

(d) If no Successor Guarantee Trustee shall have been appointed and accepted
appointment as provided in this Section 3.2 within 60 days after delivery of an
instrument of removal or resignation, the Guarantee Trustee resigning or being
removed may petition any court of competent jurisdiction for appointment of a
Successor Guarantee Trustee. Such court may thereupon, after prescribing such
notice, if any, as it may deem proper, appoint a Successor Guarantee Trustee.

 

(e) No Guarantee Trustee shall be liable for the acts or omissions to act of any
Successor Guarantee Trustee.

 

(f) Upon termination of this Guarantee or removal or resignation of the
Guarantee Trustee pursuant to this Section 3.2, the Guarantor shall pay to the
Guarantee Trustee all amounts owing to the Guarantee Trustee under Sections 7.2
and 7.3 accrued to the date of such termination, removal or resignation.

 

ARTICLE IV

 

GUARANTEE

 

SECTION 4.1 Guarantee.

 

(a) The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by the Issuer), as and when due, regardless of any defense (except defense of
payment by the Issuer), right of set-off or counterclaim that the Issuer may
have or assert. The Guarantor’s obligation to make a Guarantee Payment may be
satisfied by direct payment of the required amounts by the Guarantor to the
Holders or by causing the Issuer to pay such amounts to the Holders.

 

9



--------------------------------------------------------------------------------

(b) The Guarantor hereby also agrees to assume any and all Obligations of the
Issuer and in the event any such Obligation is not so assumed, subject to the
terms and conditions hereof, the Guarantor hereby irrevocably and
unconditionally guarantees to each Beneficiary the full payment, when and as
due, of any and all Obligations to such Beneficiaries. This Guarantee is
intended to be for the Beneficiaries who have received notice hereof.

 

SECTION 4.2 Waiver of Notice and Demand.

 

The Guarantor hereby waives notice of acceptance of this Guarantee and of any
liability to which it applies or may apply, presentment, demand for payment, any
right to require a proceeding first against the Issuer or any other Person
before proceeding against the Guarantor, protest, notice of nonpayment, notice
of dishonor, notice of redemption and all other notices and demands.

 

SECTION 4.3 Obligations Not Affected.

 

The obligations, covenants, agreements and duties of the Guarantor under this
Guarantee shall in no way be affected or impaired by reason of the happening
from time to time of any of the following:

 

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer of any express or implied agreement, covenant, term
or condition relating to the Capital Securities to be performed or observed by
the Issuer;

 

(b) the extension of time for the payment by the Issuer of all or any portion of
the Distributions, the price payable upon the redemption of the Capital
Securities, the Liquidation Distribution or any other sums payable under the
terms of the Capital Securities or the extension of time for the performance of
any other obligation under, arising out of, or in connection with, the Capital
Securities (other than an extension of time for the payment of the
Distributions, the price payable upon the redemption of the Capital Securities,
the Liquidation Distribution or other sums payable that results from the
extension of any interest payment period on the Debentures);

 

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Capital Securities, or any action on
the part of the Issuer granting indulgence or extension of any kind;

 

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;

 

(e) any invalidity of, or defect or deficiency in, the Capital Securities;

 

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

 

10



--------------------------------------------------------------------------------

(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 4.3 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.

 

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

 

SECTION 4.4 Rights of Holders.

 

(a) The Holders of a Majority in liquidation amount of the Capital Securities
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Guarantee Trustee in respect of this Guarantee
or to direct the exercise of any trust or power conferred upon the Guarantee
Trustee under this Guarantee; provided, however, that (subject to Sections 2.1
and 2.2) the Guarantee Trustee shall have the right to decline to follow any
such direction if the Guarantee Trustee shall determine that the actions so
directed would be unjustly prejudicial to the Holders not taking part in such
direction or if the Guarantee Trustee being advised by legal counsel determines
that the action or proceeding so directed may not lawfully be taken or if the
Guarantee Trustee in good faith by its board of directors or trustees, executive
committee or a trust committee of directors or trustees and/or Responsible
Officers shall determine that the action or proceeding so directed would involve
the Guarantee Trustee in personal liability.

 

(b) Any Holder of Capital Securities may institute a legal proceeding directly
against the Guarantor to enforce the Guarantee Trustee’s rights under this
Guarantee, without first instituting a legal proceeding against the Issuer, the
Guarantee Trustee or any other Person. The Guarantor waives any right or remedy
to require that any such action be brought first against the Issuer, the
Guarantee Trustee or any other Person before so proceeding directly against the
Guarantor.

 

SECTION 4.5 Guarantee of Payment.

 

This Guarantee creates a guarantee of payment and not of collection.

 

SECTION 4.6 Subrogation.

 

The Guarantor shall be subrogated to all (if any) rights of the Holders of
Capital Securities against the Issuer in respect of any amounts paid to such
Holders by the Guarantor under this Guarantee; provided, however, that the
Guarantor shall not (except to the extent required by applicable provisions of
law) be entitled to enforce or exercise any right that it may acquire by way of
subrogation or any indemnity, reimbursement or other agreement, in all cases as
a result of payment under this Guarantee, if, after giving effect to any such
payment, any amounts are due and unpaid under this Guarantee. If any amount
shall be paid to the Guarantor in violation of the preceding sentence, the
Guarantor agrees to hold such amount in trust for the Holders and to pay over
such amount to the Holders.

 

11



--------------------------------------------------------------------------------

SECTION 4.7 Independent Obligations.

 

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Capital Securities and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guarantee
Payments pursuant to the terms of this Guarantee notwithstanding the occurrence
of any event referred to in subsections (a) through (g), inclusive, of Section
4.3 hereof.

 

SECTION 4.8 Enforcement.

 

A Beneficiary may enforce the Obligations of the Guarantor contained in Section
4.1(b) directly against the Guarantor, and the Guarantor waives any right or
remedy to require that any action be brought against the Issuer or any other
person or entity before proceeding against the Guarantor.

 

The Guarantor shall be subrogated to all rights (if any) of any Beneficiary
against the Issuer in respect of any amounts paid to the Beneficiaries by the
Guarantor under this Guarantee; provided, however, that the Guarantor shall not
(except to the extent required by applicable provisions of law) be entitled to
enforce or exercise any rights that it may acquire by way of subrogation or any
indemnity, reimbursement or other agreement, in all cases as a result of payment
under this Guarantee, if, after giving effect to such payment, any amounts are
due and unpaid under this Guarantee. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Beneficiaries and to pay over such amount to the
Beneficiaries.

 

ARTICLE V

 

LIMITATION OF TRANSACTIONS; SUBORDINATION

 

SECTION 5.1 Limitation of Transactions.

 

So long as any Capital Securities remain outstanding, if (a) there shall have
occurred and be continuing an Event of Default or (b) Debenture Issuer shall
have selected an Extension Period as provided in the Indenture and such period,
or any extension thereof, shall have commenced and be continuing, then the
Guarantor may not (x) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Guarantor’s capital stock, (y) make any payment of principal of or interest
or premium, if any, on or repay, repurchase or redeem any debt securities of the
Guarantor that rank in all respects pari passu with or junior in interest to the
Debentures or (z) make any payment under any guarantees of the Guarantor that
rank in all respects pari passu with or junior in interest to this Guarantee
(other than (i) repurchases, redemptions or other acquisitions of shares of
capital stock of the Guarantor (A) in connection with any employment contract,
benefit plan or other similar arrangement with or for the benefit of one or more
employees, officers, directors, or consultants, (B) in connection with a
dividend reinvestment or stockholder stock purchase plan or (C) in connection
with the issuance of capital stock of the Guarantor (or securities convertible
into or exercisable for such capital stock), as consideration in an acquisition
transaction entered into prior to the occurrence of the Event of Default or the

 

12



--------------------------------------------------------------------------------

applicable Extension Period, (ii) as a result of any exchange or conversion of
any class or series of the Guarantor’s capital stock (or any capital stock of a
subsidiary of the Guarantor) for any class or series of the Guarantor’s capital
stock or of any class or series of the Guarantor’s indebtedness for any class or
series of the Guarantor’s capital stock, (iii) the purchase of fractional
interests in shares of the Guarantor’s capital stock pursuant to the conversion
or exchange provisions of such capital stock or the security being converted or
exchanged, (iv) any declaration of a dividend in connection with any
stockholder’s rights plan, or the issuance of rights, stock or other property
under any stockholder’s rights plan, or the redemption or repurchase of rights
pursuant thereto, or (v) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior in interest to such
stock).

 

SECTION 5.2 Ranking.

 

This Guarantee will constitute an unsecured obligation of the Guarantor and will
rank subordinate and junior in right of payment to all present and future Senior
Indebtedness (as defined in the Indenture) of the Guarantor. By their acceptance
thereof, each Holder of Capital Securities agrees to the foregoing provisions of
this Guarantee and the other terms set forth herein.

 

ARTICLE VI

 

TERMINATION

 

SECTION 6.1 Termination.

 

This Guarantee shall terminate as to the Capital Securities (i) upon full
payment of the price payable upon redemption of all Capital Securities then
outstanding, (ii) upon the distribution of all of the Debentures to the Holders
of all of the Capital Securities or (iii) upon full payment of the amounts
payable in accordance with the Declaration upon dissolution of the Issuer. This
Guarantee will continue to be effective or will be reinstated, as the case may
be, if at any time any Holder of Capital Securities must restore payment of any
sums paid under the Capital Securities or under this Guarantee.

 

ARTICLE VII

 

INDEMNIFICATION

 

SECTION 7.1 Exculpation.

 

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Guarantor or any Covered Person for any loss, damage or
claim incurred by reason of any act or omission of such Indemnified Person in
good faith in accordance with this Guarantee and in a manner that such
Indemnified Person reasonably believed to be within the scope of the authority
conferred on such Indemnified Person by this Guarantee or by law, except that an
Indemnified Person shall be liable for any such loss, damage or claim

 

13



--------------------------------------------------------------------------------

incurred by reason of such Indemnified Person’s negligence, willful misconduct
or bad faith with respect to such acts or omissions.

 

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Issuer or the Guarantor and upon such information, opinions,
reports or statements presented to the Issuer or the Guarantor by any Person as
to matters the Indemnified Person reasonably believes are within such other
Person’s professional or expert competence and who, if selected by such
Indemnified Person, has been selected with reasonable care by such Indemnified
Person, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders of Capital Securities might properly be paid.

 

SECTION 7.2 Indemnification.

 

(a) The Guarantor agrees to indemnify each Indemnified Person for, and to hold
each Indemnified Person harmless against, any and all loss, liability, damage,
claim or expense incurred without negligence, willful misconduct or bad faith on
the part of the Indemnified Person, arising out of or in connection with the
acceptance or administration of the trust or trusts hereunder, including but not
limited to the costs and expenses (including reasonable legal fees and expenses)
of the Indemnified Person defending itself against, or investigating, any claim
or liability in connection with the exercise or performance of any of the
Indemnified Person’s powers or duties hereunder. The obligation to indemnify as
set forth in this Section 7.2 shall survive the resignation or removal of the
Guarantee Trustee and the termination of this Guarantee.

 

(b) Promptly after receipt by an Indemnified Person under this Section 7.2 of
notice of the commencement of any action, such Indemnified Person will, if a
claim in respect thereof is to be made against the Guarantor under this Section
7.2, notify the Guarantor in writing of the commencement thereof; but the
failure so to notify the Guarantor (i) will not relieve the Guarantor from
liability under paragraph (a) above unless and to the extent that the Guarantor
did not otherwise learn of such action and such failure results in the
forfeiture by the Guarantor of substantial rights and defenses and (ii) will
not, in any event, relieve the Guarantor from any obligations to any Indemnified
Person other than the indemnification obligation provided in paragraph (a)
above. The Guarantor shall be entitled to appoint counsel of the Guarantor’s
choice at the Guarantor’s expense to represent the Indemnified Person in any
action for which indemnification is sought (in which case the Guarantor shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the Indemnified Person or Persons except as set forth below);
provided, however, that such counsel shall be satisfactory to the Indemnified
Person. Notwithstanding the Guarantor’s election to appoint counsel to represent
the Indemnified Person in any action, the Indemnified Person shall have the
right to employ separate counsel (including local counsel), and the Guarantor
shall bear the reasonable fees, costs and expenses of such separate counsel, if
(i) the use of counsel chosen by the Guarantor to represent the Indemnified
Person would present such counsel with a conflict of interest, (ii) the actual
or potential defendants in, or targets of, any such action include both the
Indemnified Person and the Guarantor and the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it and/or
other Indemnified Persons

 

14



--------------------------------------------------------------------------------

which are different from or additional to those available to the Guarantor,
(iii) the Guarantor shall not have employed counsel satisfactory to the
Indemnified Person to represent the Indemnified Person within a reasonable time
after notice of the institution of such action or (iv) the Guarantor shall
authorize the Indemnified Person to employ separate counsel at the expense of
the Guarantor. The Guarantor will not, without the prior written consent of the
Indemnified Persons, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Persons are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Person from all liability
arising out of such claim, action, suit or proceeding.

 

SECTION 7.3 Compensation; Reimbursement of Expenses.

 

The Guarantor agrees:

 

(a) to pay to the Guarantee Trustee from time to time such compensation for all
services rendered by it hereunder as the parties shall agree to from time to
time (which compensation shall not be limited by any provision of law in regard
to the compensation of a trustee of an express trust); and

 

(b) except as otherwise expressly provided herein, to reimburse the Guarantee
Trustee upon request for all reasonable expenses, disbursements and advances
incurred or made by it in accordance with any provision of this Guarantee
(including the reasonable compensation and the expenses and disbursements of its
agents and counsel), except any such expense, disbursement or advance as may be
attributable to the negligence, willful misconduct or bad faith of the Guarantee
Trustee.

 

The provisions of this Section 7.3 shall survive the resignation or removal of
the Guarantee Trustee and the termination of this Guarantee.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.1 Successors and Assigns.

 

All guarantees and agreements contained in this Guarantee shall bind the
successors, assigns, receivers, trustees and representatives of the Guarantor
and shall inure to the benefit of the Holders of the Capital Securities then
outstanding. Except in connection with any merger or consolidation of the
Guarantor with or into another entity or any sale, transfer or lease of the
Guarantor’s assets to another entity, in each case to the extent permitted under
the Indenture, the Guarantor may not assign its rights or delegate its
obligations under this Guarantee without the prior approval of the Holders of a
Majority in liquidation amount of the Capital Securities.

 

15



--------------------------------------------------------------------------------

SECTION 8.2 Amendments.

 

Except with respect to any changes that do not adversely affect the powers,
preferences, rights or interests of Holders of the Capital Securities in any
material respect (in which case no approval of Holders will be required), this
Guarantee may be amended only with the prior approval of the Holders of a
Majority in liquidation amount of the Capital Securities. The provisions of the
Declaration with respect to amendments thereof shall apply equally with respect
to amendments of the Guarantee.

 

SECTION 8.3 Notices.

 

All notices provided for in this Guarantee shall be in writing, duly signed by
the party giving such notice, and shall be delivered, telecopied or mailed by
first class mail, as follows:

 

(a) if given to the Guarantee Trustee, at the Guarantee Trustee’s mailing
address set forth below (or such other address as the Guarantee Trustee may give
notice of to the Holders of the Capital Securities): Wilmington Trust Company,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Trust Administration, Telecopy: 302-651-8882, Telephone:
302-651-1000;

 

(b) if given to the Guarantor, at the Guarantor’s mailing address set forth
below (or such other address as the Guarantor may give notice of to the Holders
of the Capital Securities and to the Guarantee Trustee): Commercial Capital
Bancorp, Inc., One Venture Third Floor, Irvine, CA 92618, Attention: Christopher
G. Hagerty, Telecopy: 949-585-0174, Telephone: 949-585-7500; or

 

(c) if given to any Holder of the Capital Securities, at the address set forth
on the books and records of the Issuer.

 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 

SECTION 8.4 Benefit.

 

This Guarantee is solely for the benefit of the Holders of the Capital
Securities and the Beneficiaries and, subject to Section 2.1(a), is not
separately transferable from the Capital Securities.

 

SECTION 8.5 Governing Law.

 

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES OF SAID
STATE OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

16



--------------------------------------------------------------------------------

SECTION 8.6 Counterparts.

 

This Guarantee may contain more than one counterpart of the signature page and
this Guarantee may be executed by the affixing of the signature of the Guarantor
and the Guarantee Trustee to any of such counterpart signature pages. All of
such counterpart signature pages shall be read as though one, and they shall
have the same force and effect as though all of the signers had signed a single
signature page.

 

17



--------------------------------------------------------------------------------

THIS GUARANTEE is executed as of the day and year first above written.

 

COMMERCIAL CAPITAL BANCORP, INC.,

as Guarantor

By:

 

 

/s/                                    

--------------------------------------------------------------------------------

   

Name:

Title:

 

WILMINGTON TRUST COMPANY,

as Guarantee Trustee

By:

 

 

/s/                                    

--------------------------------------------------------------------------------

   

Name:

Title:

 

18